UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-7049



In Re:   ROBERT SCOTT ELLIS,



                                                            Petitioner.



         On Petition for Writ of Mandamus. (CA-03-2197-5)


Submitted:   September 20, 2004              Decided:   October 5, 2004


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Scott Ellis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Scott Ellis brought this mandamus action seeking

an evidentiary hearing on his 28 U.S.C. § 2255 (2000) motion

pending in the district court.    Ellis has failed to demonstrate

that he has a clear and indisputable right to mandamus relief and

that there are no other adequate means for obtaining the relief.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

Accordingly, we deny the petition for writ of mandamus.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -